Name: Commission Regulation (EC) No 1384/2001 of 6 July 2001 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R1384Commission Regulation (EC) No 1384/2001 of 6 July 2001 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Official Journal L 186 , 07/07/2001 P. 0028 - 0031Commission Regulation (EC) No 1384/2001of 6 July 2001amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 13(12) thereof,Whereas:(1) Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds(3), as last amended by Regulation (EC) No 2849/2000(4), establishes a nomenclature of agricultural products for export refunds based on the Combined Nomenclature.(2) Commission Regulation (EC) No 1230/2001 of 21 June 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(5) amends Additional Notes 2.A(a), 2.A(c) and 2.C to Chapter 2 of the Combined Nomenclature with a view to ensuring that it is applied uniformly as regards the classification of chaps and jowls.(3) In the wake of those amendments, the list of products eligible for export refunds should be clarified on certain points, in particular as regards carcasses and half-carcasses, shoulders, fore-ends, and chaps and jowls together, presented alone, in order to enable the export nomenclature to be applied uniformly throughout the Member States.(4) Some of those clarifications can justifiably be applied to applications currently pending as regards the eligibilty of products, given the high number of such applications.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Sector 6 of Annex I to Regulation (EEC) No 3846/87 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 30 July 2001. Footnotes 12, 13 and 14 of the Annex shall, however, apply to operations where no final decision on payment or release of the security or on further action regarding ex post checks conducted has been taken at the time of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 366, 24.12.1987, p. 1.(4) OJ L 335, 30.12.2000, p. 1.(5) OJ L 168, 23.6.2001, p. 6.ANNEX"6. Pigmeat>TABLE>"